DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 9 February 2022 has been entered.  Claims 1-13 remain pending in the application.  Claims 14-30, which were previously withdrawn as being directed to a nonelected invention, have been canceled.  New claims 31-55 have been added.  Applicant's amendment to Claim 1 has overcome each and every objection previously set forth in the Non-Final Office Action dated 16 February 2021.
Election/Restrictions
As explained in the Office communications of 9 August 2021 and 7 October 2021, amended claims 31 and 45 are directed to an invention that is independent or distinct from the invention originally claimed.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31 and 32-44, which depend from claim 21, and claims 45 and 46-55, which depend from claim 45, are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-2, 5-6, and 11-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen (US 2010/0000743).
Regarding claim 1, Cohen teaches a method of protecting a structure from fire (par. 2; fig. 1), the structure including a wildfire suppression system (10) configured to protect the structure and a desired area around the structure from the fire (par. 2; fig. 1), the method comprising: determining that at least the structure is threatened by the fire based upon one or more factors and thereby providing a defined risk (par. 46 - “approach of a wildland fire”); transmitting a signal to a location (66) remote from the wildfire suppression system (par. 56; fig. 1), wherein the signal comprises the defined risk (par. 56 - “monitoring”); and activating the fire suppression system from the location remote from the wildfire suppression system (par. 56).
Regarding claim 2, Cohen teaches the method of protecting a structure from fire described regarding claim 1, and wherein the determining that at least the structure is threatened by the fire is performed at a determination location remote from the wildfire suppression system (par. 56; fig. 1 - at the “remotely located control unit”).
Regarding claim 5, Cohen teaches the method of protecting a structure from fire described regarding claim 1, and wherein the one or more factors include a perimeter of an actively burning fire (par. 64).
Regarding claim 6, Cohen teaches the method of protecting a structure from fire described regarding claim 1, and wherein the one or more factors include flame detection (par. 60).
Regarding claim 11, Cohen teaches the method of protecting a structure from fire described regarding claim 1, and wherein the activating is performed by a device (38) configured to determine one or more activation triggers (par. 46).
Regarding claim 12, Cohen teaches the method of protecting a structure from fire described regarding claim 11, and wherein the determining that the desired area is threatened by the fire based upon one or more factors is performed by the device (par. 46).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 4, 7, 8, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Smagac et al. (US 5,165,482). 
Regarding claim 4, Cohen discloses the method of protecting a structure from fire described regarding claim 1.  Cohen does not disclose wherein the one or more factors include fuel distribution patterns for a region proximate to the structure, the fuel distribution patterns comprising fuel distribution patterns of vegetative plant communities.  
Smagac teaches a method of protecting a structure from fire (col. 1, ln. 7-11), the structure (“R”) including a wildfire suppression system (fig. 2) configured to protect the structure and a desired area around the structure from the fire (fig. 1 - interpreted to be the area in sector “E”), the method comprising: determining that at least the structure is threatened by the fire based upon one or more factors (col. 5, ln. 63-65); and activating the fire suppression system from an activation location remote from the wildfire suppression system (col. 5, ln. 68 to col. 6, ln. 1); and wherein the one or more factors include fuel distribution patterns for a region proximate to the structure, the fuel distribution patterns comprising fuel distribution patterns of vegetative plant communities (col. 4, ln. 12-15 and 25-26).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cohen such that the one or more factors include fuel distribution patterns for a region proximate to the structure, the fuel distribution patterns comprising fuel distribution patterns of vegetative plant communities, as taught by Smagac, since these factors were known to intensify the fire danger (Smagac - col. 4, ln. 26).  
Regarding claim 7, Cohen discloses the method of protecting a structure from fire described regarding claim 1.  Cohen does not disclose wherein the one or more factors include volumetric sensing.
Smagac teaches the method of protecting a structure from fire described regarding claim 4, and further wherein the one or more factors include volumetric sensing (col. 6, ln. 9-12; cl. 13; fig. 3, step 305 - the method senses the volume of water available).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cohen such that the one or more factors include volumetric sensing, as taught by Smagac, since this was known to account for the available supply of water to fight the fire.  
Regarding claim 8, Cohen discloses the method of protecting a structure from fire described regarding claim 1.  Cohen does not disclose wherein the one or more factors include an occurrence of one or more fires burning within a set radius from at least the structure.
Smagac teaches the method of protecting a structure from fire described regarding claim 4, and further wherein the one or more factors include an occurrence of one or more fires burning within a set radius from at least the structure (fig. 3 - step 301).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cohen such that the one or more factors include an occurrence of one or more fires burning within a set radius from at least the structure, as taught by Smagac, since this was known to allow the method to use the available firefighting resources at the optimum time to protect the structure.  
Regarding claim 13, Cohen discloses the method of protecting a structure from fire described regarding claim 11.  Cohen does not disclose the method further comprises providing the device with information and/or data; the device performing a reconfiguration of itself using the information and/or data; and the device determining adjusted one or more activation triggers based on the reconfiguration.
Smagac teaches the method of protecting a structure from fire described regarding claim 4, and further wherein the activating is performed by a device (1) configured to determine one or more activation triggers (col. 5, ln. 65-67) and the method further comprising: providing the device with information and/or data (col. 8, ln. 3-6 - the computer receives the latest information on a fire thread); the device performing a reconfiguration of itself using the information and/or data (col. 8, ln. 6-11 - based on information indicating the fire is moving away, the computer reconfigures to a different protection mode); and the device determining adjusted one or more activation triggers based on the reconfiguration (col. 8, ln. 15-20 - in the new protection mode the activation triggers are adjusted to a reduced frequency based on fire threat and availability of water).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cohen to further comprise providing the device with information and/or data; the device performing a reconfiguration of itself using the information and/or data; and the device determining adjusted one or more activation triggers based on the reconfiguration, as taught by Smagac, since this enables the system to adjust the response as the fire threat to the structure and desired area around the structure, as well as the available firefighting resources changes.  
Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Aamodt et al. (US 2006/0113403). 
Regarding claim 3, Cohen discloses the method of protecting a structure from fire described regarding claim 1.  Cohen does not disclose wherein the one or more factors include historical fire patterns for a region proximate to the structure.
Aamodt teaches a method of protecting a structure from fire (par. 1), the structure including a wildfire suppression system (10/12/14) operative to protect a desired area around the structure from the fire (par. 18; fig. 1), the method comprising: determining that at least the structure is threatened by the fire based upon one or more factors (par. 37 - the detectors, 78, or "heat sensors", which are located "around the building" or "near the edge of a canyon area", detect a wildfire); and activating the fire suppression system from an activation location remote from the wildfire suppression system (par. 37 - the system can be activated by telephone); and wherein the one or more factors include historical fire patterns for a region proximate to the structure (par. 46 - "historical fire data...provides a reliable statistical indicator of the direction that wildfires travel").
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cohen such that the one or more factors include historical fire patterns for a region proximate to the structure, as taught by Aamodt, since this was known to provide a reliable statistical indicator of the direction that wildfires will travel (Aamodt, par. 46).
Regarding claim 9, Cohen discloses the method of protecting a structure from fire described regarding claim 1, and further wherein the activating includes wireless remote access (par. 57).  Cohen does not disclose wherein the activating includes remote access via a satellite link.
Aamodt teaches the method of protecting a structure from fire described regarding claim 3, and wherein the activating includes remote access via a satellite link (par. 37 - "cellular or satellite phones systems").
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cohen such that the activating includes remote access via a satellite link, as taught by Aamodt, since this was a known wireless communication system.  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Archer et al. (US 2016/0304051). 
Cohen discloses the method of protecting a structure from fire described regarding claim 1.  Cohen does not disclose that the activating includes the use of an authorization code, the authorization code including at least one of a fingerprint or facial recognition.    
Archer teaches a fire suppression system (100) that is activated by an authorization code comprising a fingerprint or facial recognition (par. 51) since this prevents the system to be controlled by an unauthorized user (par. 51).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cohen to further require the authorization code to be either a fingerprint or facial recognition, as taught by Archer, since this would also prevent unauthorized control of the system and would not require a user to rely on memorization.  
Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive.
Regarding claim 4, Applicant argues that Smagac does not teach the defined risk is determined based upon “fuel distribution patterns”.  Applicant argues that Smagac teaches only that any fuel sources are identified as things that need to be treated to prevent a fire.  In response it is noted that the subject limitation has been construed to mean that any factor that increases the risk of fire to the structure and desired area must be considered to determine the “defined risk”.  Therefore, since Smagac teaches accounting for these fuel sources and taking action to prevent them from catching on fire, Smagac is interpreted to teach this limitation.  
Regarding claim 13, Applicant argues that Smagac does not teach the limitation that the device performs a reconfiguration of itself using the information and/or data.  Applicant’s representative argues that the system of Smagac operates in a predetermined manner based on the received information, and this does not constitute a reconfiguration.  In response it is noted that Smagac teaches that the response of the system is adjusted, or reconfigured, based on the information gathered by the sensors regarding the location of the fire and the direction it is moving.   Additionally, it is noted that the features upon which applicant relies (i.e., that the reconfiguration is not predetermined based on the information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752